DETAILED ACTION
Claims 1 through 20 originally filed 17 July 2020. By amendment received 30 March 2021; claims 1, 4, 9, 15, 16, and 18 through 20 are amended. Claims 1 through 20 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are not persuasive.

Applicant argues that the amendment to the abstract overcomes the previous objection. The examiner agrees and withdraws this objection.

Applicant argues that the amendments to claims 9, 15, 16, and 18 overcome the previous rejection under 35 U.S.C. 112(b). The examiner agrees and withdraws these objections.

Applicant argues that the rejection of claim 17 under 35 U.S.C. 112(b) is improper because the claimed list is a closed group. This argument is not persuasive.
The claim language "Wherein the laser-active material includes at least one of ytterbium ions, erbium ions, neodymium ions, praseodymium ions, samarium ions, europium ions, gadolinium ions, terbium ions, dysprosium ions, holmium ions, thulium ions, cerium ions, 
While it is possible to redefine terms, such a redefinition requires an explicit definition is provided by the applicant for the term (see MPEP §2111.01IVA). No such explicit definition is present within the present specification.
Since the term "includes" is legally defined as open ended, the argument that the term is closed ended is not persuasive and this rejection is maintained.

No argument is presented relating to the 112(b) rejection of claim 19. This rejection is maintained.

Applicant argues that the requirement "the light exit surface serving as an aperture and the at least one chamfer serves as an aperture stop in order to shape a specific laser beam profile" and similar defines the present invention over the cited prior art on the basis that Reed (US Patent 5,852,626) employs groove 18 for this purpose.
This argument is persuasive. However, upon further search and consideration, Hermann et al. (Hermann, US Pub. 2005/0094684) has been located which renders the claims including this amended requirement obvious to one of ordinary skill in the art when considered in light of Reed as set forth below.

Applicant asserts without evidence that "Whereas the adjustment and alignment of additional stop components is very complex, and so the boundary according to the invention of the light exit surface with at least one chamfer or groove has a very advantageous effect".
Initially, only claim 4 requires that both the groove and the chamfer serve as an aperture stop. Arguments relating to both of these features operating as an aperture stop are considered in relation to claim 4.
This assertion could imply an argument that combining multiple stop components falls outside of the ability of one of ordinary skill in the art.
Such an argument would not be persuasive. Reed suggests in lines 32 through 41 of column 3 describing Figure 3 the use of two annular grooves within the same laser rod with both grooves operating as apertures. Since the prior art demonstrates implementing multiple aperture components in the same laser cavity and lacking contrary evidence, implementation of multiple stop components within the same laser cavity is determined to be within the ability of one of ordinary skill in the art.
This assertion could imply an argument that the present combination achieves a result not realized in the prior art.
Such an argument would not be persuasive. No effect has been identified as arising uniquely due to the combined effects of a groove and a chamfer. Absent identification of a specific 

As such, all claims are addressed as follows:
Claim Objections
Claim 18 objected to because of the following informalities:  

Claim 18 is objected to for improperly formatting concentration ranges. Specifically, it appears that all superscript formatting has been removed from this claim such that terms such as "1020 cm³" are instead rendered as "1020 cm-3". The use of superscript notation is critical to the meaning of these values.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 4, this claim requires "Wherein during laser operation the at least one groove serves as an aperture stop in order to shape a specific beam profile" in addition to the requirement of claim 1 "The light exit surface serving as an aperture and the at least one chamfer serves as an aperture stop in order to shape a specific laser beam profile". In contrast to the original requirement of claim 4 "wherein during laser operation the light exit surface serves as an aperture and one of the at least one chamfer and the at least one groove serves as an aperture stop in order to shape a specific beam profile" in which the required aperture stop may be provided jointly by the groove and the chamfer, the separate presentation of the current requirements does not allow for such a jointly functioning interpretation. Due to the current presentation of these requirements, the claims strictly require that the grooves and the chamfers each individually operate as aperture stops such that two elements operate as aperture stops with both elements contributing to shaping the specific laser beam profile. Such an arrangement cannot be located within the original disclosure. Particularly, a review of Figures 11a, 11b, 12a, and 12b in which both chamfers and grooves are present reveals that, in every case, the shape of the beam is defined by only one of these two elements. As such, it is determined that this claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17, this claim requires "Wherein the laser-active material includes at least one of ytterbium ions, erbium ions, neodymium ions, praseodymium ions, samarium ions, europium ions, gadolinium ions, terbium ions, dysprosium ions, holmium ions, thulium ions, cerium ions, chromium ions, cobalt ions, vanadium ions, nickel ions, molybdenum ions, and titanium ions". The use of the term "includes" is open ended as per MPEP §2111.03. However, it is only appropriate to employ a Markush group for a closed group of alternatives as per MPEP §2173.05h. Since the grouping of this claim is open ended, it is unclear what other alternatives are intended to be encompassed by the claim. As such, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor 

Regarding claim 19, this claim requires "Wherein the resonator includes one of an output coupling mirror formed by a partly reflective coating and an end mirror formed by a highly reflective coating". The use of the term "includes" is open ended as per MPEP §2111.03. However, it is only appropriate to employ a Markush group for a closed group of alternatives as per MPEP §2173.05h. Since the grouping of this claim is open ended, it is unclear what other alternatives are intended to be encompassed by the claim. As such, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this requirement will be interpreted as being an alternative between only requiring those elements explicitly stated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 through 15, 17, 19, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Reed (US Patent 5,852,626) in view of Hermann et al. (Hermann, US Pub. 2005/0094684).

Regarding claim 1, Reed discloses, "The laser medium is in a solid state" (col. 3, lines 42-56 and Fig. 1, pt. 2).  "The laser medium comprises a light exit surface" (col. 3, lines 1-9 and Fig. 2, pts. 6 and 20).  "[The light exit surface] through which the laser light exits from the laser medium during laser operation" (col. 3, lines 1-9 and Fig. 2, pts. 6 and 20, where the light must exit one of ends 6 in operation).  "The light exit surface has a boundary which is defined by one of at least one chamfer and at least one groove" (col. 3, lines 1-13 and Fig. 2, pts. 6, 8, 18, 19, and 20, where the size of grooves 18 and chamfer portions 8 define the light exit surface boundary).  Reed does not disclose, "The light exit surface serving as an aperture and the at least one chamfer serves as an aperture stop in order to shape a specific laser beam profile."  Hermann discloses, "The light exit surface serving as an aperture and the at least one chamfer serves as an aperture stop in order to shape a specific laser beam profile" (p. [0105] and Fig. 12, pts. 123).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reed with the teachings of Hermann.  In view of the teachings of Reed regarding the use of a chamfered end face and the particular acknowledgement in lines 3 through 8 of column 3 that beam 20 may hit end faces 6 and/or chamfer portions 8 after hitting aperture 19, the additional implementation of the chamfer to provide an aperture as taught by Hermann would enhance the teachings of Reed by indicating that a chamfered portion may also provide an aperture such that the overall beam may be further shaped by the chamfered portion after the initial shaping desired by Reed.

Regarding claim 2, the combination of Reed and Hermann does not disclose, "Wherein a ratio of a surface area to a volume of the laser medium is in between 0.8 and 10."  The examiner takes Official Notice of the facts 1) it was known in the art that a greater laser medium volume produces greater levels of laser energy and 2) it was known in the art that an increased surface area of an active medium improves heat dissipation from the active medium. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the ratio of surface area to volume to be within the noted range so as to achieve a useful balance between laser energy produced and heat dissipation from the laser crystal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 3, Reed discloses, "Wherein the light exit surface has a boundary on all sides which is defined by one of the at least one chamfer and the at least one groove" (col. 3, lines 8-13 and Fig. 2, pts. 6, 8, 18, 19, and 20).  

Regarding claim 4, Reed discloses, "Wherein during laser operation the at least one groove serves as an aperture stop in order to shape a specific beam profile" (col. 3, lines 1-13 and Fig. 2, pts. 6, 8, 18, 19, and 20, where the size of grooves 18 and chamfer portions 8 define the light aperture).  

Regarding claim 5, Reed discloses, "Wherein during laser operation one of the at least one chamfer and the at least one groove serves to influence a mode profile during laser operation in a 

Regarding claim 6, Reed discloses, "Wherein the laser medium has a longitudinal axis" (col. 3, lines 42-56 and Fig. 1, pt. 2).  "The laser medium is embodied as a laser rod having a first end face including the light exit surface" (col. 2, lines 33-37 and Fig. 1, pts. 2 and 6).  "[The laser rod having] a second end face opposite the first end face" (col. 2, lines 33-37 and Fig. 1, pts. 2 and 6).  "[The laser rod having] a lateral surface" (col. 2, lines 33-37 and Fig. 1, pts. 2 and 4).  

Regarding claim 7, Reed discloses, "Wherein the light exit surface is planar and extends at least one of perpendicularly to the longitudinal axis of the laser medium and parallel to the second end face of the laser rod" (col. 3, lines 47-50 and Fig. 1, pts. 6).  

Regarding claim 8, the combination of Reed and Hermann does not disclose, "A reflective coating applied on at least one of the second end face, the lateral surface, and one of the at least one chamfer and the at least one groove."  The examiner takes Official Notice of the fact that it was known in the art to employ a reflective coating on an end of a laser crystal so as to provide a highly reflective end mirror of the laser cavity in which the laser medium is incorporated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat one end of the laser crystal with a highly reflective coating, since such a coating allows the highly reflective end mirror to be integrated with the laser gain medium.

Regarding claim 9, Reed discloses, "Wherein the laser medium has a cross-sectional area which is uniform over a part of a length of the laser medium perpendicular to a longitudinal axis of the laser medium" (Fig. 1, pts. 2 and 4, where the cross sectional area of 2 is uniform between grooves 8 and chamfers 8 due to 4 not varying between those regions).  

Regarding claim 10, Reed discloses, "Wherein relative to a cross-sectional area perpendicular to a longitudinal axis of the laser medium, the light exit surface is at least one of smaller, is laterally offset, is geometrically dissimilar, has a different number of vertices" (Fig. 1, pts. 2, 4, 6, and 8, where chamfers 8 reduce the width of 4 to achieve the surface 6).  

Regarding claim 11, Reed discloses, "Wherein the boundary which is defined by one of a circumferential chamfer and a circumferential groove" (col. 3, lines 1-13 and Fig. 1, pts. 2, 6, 8, and 18).  

Regarding claim 12, Reed discloses, "[The light exit surface] has boundaries which are defined by one of a plurality of chamfers and a plurality of grooves" (Fig. 1, pts. 6 and 8).  
The combination of Reed and Hermann does not disclose, "Wherein the light exit surface is rectangular."  The examiner takes Official Notice of the fact that it was known in the art to shape the exit face of a laser rod to be square so as to produce a beam having a corresponding cross sectional area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a square exit face of the laser device, since 

Regarding claim 13, Reed discloses, "Wherein the light exit surface is circular or elliptic and is bounded by a cone-shaped chamfer in such a way that the chamfer is defined by a surface on a cone whose axis extends parallel or obliquely with respect to a longitudinal axis of the laser medium" (col. 2, lines 33-41 and Fig. 1, pts. 6 and 8).  

Regarding claim 14, Reed discloses, "Wherein the light exit surface is geometrically dissimilar relative to a cross-sectional area perpendicular to a longitudinal axis of the laser medium" (col. 3, lines 13-17).  

Regarding claim 15, Reed discloses, "A host material" (col. 3, line 43).  "Embedded [in the host material] a laser-active material for a stimulated emission of photons" (col. 3, line 43).  "Wherein the host material is one of glass and crystal" (col. 3, line 43).  

Regarding claim 17, Reed discloses, "Wherein the laser-active material includes at least one of ytterbium ions, erbium ions, neodymium ions, praseodymium ions, samarium ions, europium ions, gadolinium ions, terbium ions, dysprosium ions, holmium ions, thulium ions, cerium ions, chromium ions, cobalt ions, vanadium ions, nickel ions, molybdenum ions, and titanium ions" (col. 3, line 43).  

Regarding claim 19, Reed discloses, "A laser medium for generating a laser light" (col. 3, lines 42-56 and Fig. 1, pt. 2).  "The laser medium is in a solid state" (col. 3, lines 42-56 and Fig. 1, pt. 2).  "The laser medium includes a light exit surface, through which the laser light exits from the laser medium during laser operation" (col. 3, lines 1-9 and Fig. 2, pts. 6 and 20).  "The light exit surface has a boundary which is defined by one of at least one chamfer and at least one groove" (col. 3, lines 1-13 and Fig. 2, pts. 6, 8, 18, 19, and 20, where the size of grooves 18 and chamfer portions 8 define the light exit surface boundary).  "A pump source for introducing pump light into the laser medium" (col. 2, lines 50-55 and Fig. 1, pt. 17).  "A resonator for multiple reflection of photons" (col. 2, lines 50-55 and Fig. 1).  Reed does not disclose, "The light exit surface serving as an aperture and the at least one chamfer serves as an aperture stop in order to shape a specific laser beam profile."  Hermann discloses, "The light exit surface serving as an aperture and the at least one chamfer serves as an aperture stop in order to shape a specific laser beam profile" (p. [0105] and Fig. 12, pts. 123).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reed with the teachings of Hermann for the reasons provided above regarding claim 1.  
The combination of Reed and Hermann does not disclose, "Wherein the resonator includes one of an output coupling mirror formed by a partly reflective coating and an end mirror formed by a highly reflective coating."  The examiner takes Official Notice of the fact that it was known in the art to employ a reflective coating on an end of a laser crystal so as to provide a highly reflective end mirror of the laser cavity in which the laser medium is incorporated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat one end of the laser crystal with a highly reflective coating, since such a coating allows the highly reflective end mirror to be integrated with the laser gain medium.

Regarding claim 20, Reed discloses, "Providing a laser medium having a light exit surface, a lateral surface, and at least one edge" (col. 2, lines 33-37 and Fig. 1, pts. 2, 4, and 6).  "The at least one edge forms a transition between the light exit surface and the lateral surface of the laser medium" (col. 2, lines 33-37 and Fig. 1, pts. 4, 6, and 8).  Reed does not disclose, "The light exit surface serving as an aperture and the at least one chamfer serves as an aperture stop in order to shape a specific laser beam profile."  Hermann discloses, "The light exit surface serving as an aperture and the at least one chamfer serves as an aperture stop in order to shape a specific laser beam profile" (p. [0105] and Fig. 12, pts. 123).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reed with the teachings of Hermann for the reasons provided above regarding claim 1.  
The combination of Reed and Hermann does not disclose, "Chamfering the at least one edge by at least one of grinding, polishing, and milling away the at least one edge to form at least one chamfer."  The examiner takes Official Notice of the fact that it was known in the art to grind, polish, or mill a laser gain medium so as to create a chamfered edge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the prior art chamfering may be imposed through one of the noted processes, since such processes are art recognized suitable techniques for producing the required shape.

Claims 16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Hermann and further in view of Bendett et al. (Bendett, US Pub. 2002/0146047).

Regarding claim 16, the combination of Reed and Hermann does not disclose, "Wherein the host material is selected from a group of phosphate glasses having laser-active material therein."  "The laser-active material including ytterbium ions and/or erbium ions."  Bendett discloses, "Wherein the host material is selected from a group of phosphate glasses having laser-active material therein" (p. [0075]).  "The laser-active material including ytterbium ions and/or erbium ions" (p. [0075]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Reed and Hermann with the teachings of Bendett.  In view of the teachings of Reed regarding a solid state laser employing a particularly shaped surface, the alternate composition of the laser medium as a particularly doped phosphate glass as taught by Bendett would enhance the teachings of Reed and Hermann by allowing the laser to emit in a particular wavelength range useful for telecommunications while also exhibiting high thermal conductivity.

Regarding claim 18, the combination of Reed and Hermann does not disclose, "Wherein at least one of a concentration of the ytterbium ions is in a range of 5×1020 cm-3 to 30×1020 cm-3, a concentration of the erbium ions is in a range of 0.1×1020 cm-3 to 2×1020 cm-3, a concentration of the chromium ions is in a range of 0 to 0.2×1020 cm-3, and a concentration of the neodymium ions is in a range of 0.1×1020 cm-3 to 10×1020 cm-3."  Bendett discloses, "Wherein at least one of a concentration of the ytterbium ions is in a range of 5×1020 cm-3 to 30×1020 cm-3, a concentration of the erbium ions is in a range of 0.1×1020 cm-3 to 2×1020 cm-3, a concentration of the chromium ions is in a range of 0 to 0.2×1020 cm-3, and a concentration of the neodymium ions is in a range of 0.1×1020 cm-3 to 10×1020 cm-3" (p. [0075]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.P.H/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828